EXAMINER’S AMENDMENT
This action is in response to the preliminary amendment filed 2/21/21.  Claims 1-22 are pending.  Claims 1, 9 and 17 have been amended.  Claims 21-22 have been withdrawn.  Independent claims 1, 9 and 17, and corresponding dependent claims are directed towards a method, apparatus and non-transitory tangible media for secured protection of advertisement parameters in a zero trust low power and lossy network (LLN).  Claims 1-20 are allowed and Claims 21-22 are cancelled per this Examiner's Amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Leon Turkevich (Reg. No. 34,035) on 2/21/21.
The application has been amended as follows: 
Replace the paragraph beginning on pg. 7 l. 9 of the specification with the following:	As described previously, the DAG topology 14 can be established by the network devices 12 overlying a link layer mesh based on the network devices 12 exchanging routing protocol messages according to a prescribed routing protocol, for example RFC 6550, entitled "RPL: IPv6 Routing Protocol for Low-Power and Lossy Networks". A child network device (e.g., "N13") 12 can attach to a potential parent device (e.g., "N12") 12 in response to detecting a DIO message advertised by the potential parent device (e.g., "N12") and specifying updated network topology metrics relative to a DIO message originated by the root network device "ROOT" 12.  A Destination Advertisement Object (DAO) message can be created by an advertising RPL node (e.g., "N13") 12 in response to attaching as a child to a parent network device (e.g., "N12"): the DAO message generated by the advertising RPL network device can be propagated via its parent network device (e.g., "N12") toward the DAG root network device "ROOT" 12; as described in RFC 6550, the DAO message can specify "target" IP address or prefix (e.g., an IPv6 address or prefix utilized by the child RPL node "N13"), enabling the root network device "ROOT" 12 to establish a downward path for reaching the advertising network device.
Replace the paragraph beginning on pg. 9 l. 19 of the specification with the following:	Hence, existing routing protocols such as RFC 6550 are directed to creating a network topology for constrained devices, whereas the above-described neighbor discovery protocols are confined to registering addresses of leaf network devices
Amend Claim 1 as follows:	1. A method comprising: receiving, by a parent network device providing at least a portion of a directed acyclic graph (DAG) according to a prescribed routing protocol in a low power and lossy network, a destination advertisement object (DAO) message, the DAO message specifying a target Internet Protocol (IP) address claimed by an advertising network device in the DAG and the DAO message further specifying a secure token associated with the target IP address; and	selectively issuing a cryptographic challenge in response to the DAO message to validate whether the advertising network device generated the secure token.
Amend Claim 6 as follows:	6. The method of claim 5, wherein the obtaining includes 
Amend Claim 9 as follows:	9.  An apparatus implemented as a physical machine, the apparatus comprising:	non-transitory machine readable media configured for storing executable machine readable code;	a device interface circuit configured for receiving a destination advertisement object (DAO) message in a low power and lossy network, the apparatus implemented as a parent network device providing at least a portion of a directed acyclic graph (DAG) according to a prescribed routing protocol in the low power and lossy network; and	a processor circuit configured for executing the machine readable code, and in response to the DAO message to validate whether the advertising network device generated the secure token.
Amend Claim 11 as follows:	11. The apparatus of claim 10, wherein the processor circuit is configured for deleting the child entry if a valid response to the cryptographic challenge is not received prior to expiration of the corresponding timer.
Amend Claim 17 as follows:	17. One or more non-transitory tangible media encoded with logic for execution by a machine and when executed by the machine operable for:	receiving, by the machine implemented as a parent network device providing at least a portion of a directed acyclic graph (DAG) according to a prescribed routing protocol in a low power and lossy network, a destination advertisement object (DAO) message, the DAO message specifying a target Internet Protocol (IP) address claimed by an advertising network device in the DAG and the DAO message further specifying a secure token associated with the target IP address; and	selectively issuing a cryptographic challenge in response to the DAO message to 
Claims 21-22 are Cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 9 and 17, and their dependent claims, the prior art of record fails to disclose or fairly suggest, in combination, a method, apparatus or non-transitory tangible media that in a parent device in a directed acyclic graph (DAG) network with a protocol for a low power and lossy network, receives a destination advertisement object (DAO) message from a device having a security token and indicating a claimed IP address, and in response to the DAO message issuing a cryptographic challenge to the device to validate the device generated the token, in the specific manner and combination as recited in claims 1, 9 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Perry et al. "TRAIL: Topology Authentication in RPL" is related to verification of a Routing Protocol for Low-Power and Lossy Networks (RPL) topology using a challenge-response method.
Thubert et al. (US 2012/0300668 A1) is related to DAGs.
Thubert et al. (US 2016/0269188 A1) is related to DAGs and DAO messages.
Thubert et al. (US 2016/0197829 A1) is related to DAGs and DAO messages.
Fox et al. (US 2018/0103036 A1) is related to drone networking.
Batra et al. (US 2020/0059784 A1) is related to receiving a challenge request.
Wallrabvenstein (US 2019/0138753 A1) is related to verification of an authentication token.
Theodore et al. (US 2019/0068382 A1) is related to authentication tokens in a self-organizing mobile peer-to-peer mesh network.
Wittenberg et al. (US 2012/0084565 A1) is related to tokens and challenges.
Dong (US 2019/0288939 A1) is related to RPL.
Chen et al. (US 2010/0030695 A1) is related to challenge/response protocols with hardware security tokens.
Pockuev et al. (US 2020/0145409 A1) is related to IoT device authentication via challenge-response.
Bhattacharya et al. (US 2015/0222439 A1) is related to tokens in authentication response messages.
Khushu et al. (US 2019/0036896 A1) is related to security challenges with IoT devices.
Glouche et al. (US 2019/0289463 A1) is related to network authentication using challenge/response.
Schidt (US 2020/0021586 A1) is related to token access for secured communication in an IoT network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W SHEPPERD whose telephone number is (571)270-5654.  The examiner can normally be reached on Monday - Thursday, Alt. Friday, 7:30AM - 5:00PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W SHEPPERD/
Examiner, Art Unit 2492
ERIC W. SHEPPERD
Primary Examiner
Art Unit 2492